Citation Nr: 1730190	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  06-08 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a back injury. 


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.  He also had additional service in the Air Force Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In July 2011, the Board remanded this matter to the RO via the Appeals Management Office (AMO) for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Review of the records shows that the Veteran served in the Air Force Reserves.  He has verified periods of active duty from 1974 to 1988 (1/24/74, 7/13/74 -7/26/74, 8/25/74, 3/20/82 - 3/26/82, 3/29/82 - 4/3/82, 4/6/87, 8/3/87 - 8/7/87, 3/12/88 - 3/16/88, 3/19/88 - 3/23/88, 7/16/88 - 7/17/88, 8/13/88 - 8/14/88, 8/20/88 - 8/21/88, 8/29/88, 9/3/88, 9/11/88 - 9/17/88, 10/29/88 - 11/2/88, 12/7/88 - 12/11/88, and 12/28/88 - 12/29/88) as well as additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the case in July 2011, in part, for confirmation of the exact dates that the Veteran served on inactive duty for training (INACDUTRA).  The record shows that the RO searched for the Veteran's Air Force Reserves records by contacting the National Personnel Records Center (NPRC) and the Air Force Reserves Personnel Center.  The record shows that the NPRC informed the RO that it could not identify a record based on the information furnished in the case.  Additionally, the record shows that the RO sent the Air Force Reserves Personnel Center a request for records in an April 2012 letter.  However, the record is ambiguous as to a response from the Air Force Reserves Personnel Center and no formal finding of unavailability was placed in the claims file.  Moreover, in the most recent April 2017 supplemental statement of the case (SSOC), the AOJ indicated that it requested records from the Air Force Reserves Personnel Center but it was ambiguous as to a response from the Air Force Reserves Personnel Center.  As these are federal government records, the records must be requested until a negative response is received.  Therefore, a remand is necessary for clarification regarding records requested from the Air Force Reserves Personnel Center and the NPRC.  

Private treatment records detail that the Veteran discussed injuring his back while lifting an ACFT plane battery in 1974 or in the late 1970s.  In addition, the Board notes that the Veteran has repeatedly been asked to provide a complete date of his claimed back injury and whether or not a back injury occurred during weekend drills, ACDUTRA, or INACDUTRA.  However, the Veteran has not responded to the AMC's June 2009, September 2009, and June 2016 letters seeking this information.  The Board notes that the duty to assist is not always a one-way street.  If the veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As this matter requires additional development, the Board will give the Veteran and his attorney yet another opportunity to provide information concerning the claimed in-service back injury.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide a complete date of the claimed back injury which he asserted occurred in 1974 or in the late 1970s and whether or not the back injury was incurred during active duty, ACDUTRA, or INACDUTRA.  

2.  The appropriate service department offices and all appropriate U.S. Air Force personnel records repositories should be contacted to obtain documentation which sets forth the exact dates of the Veteran's INACDUTRA service, including all periods in 1974, 1982, 1983, 1987, and 1988.  

If the AOJ/RO cannot locate these Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for entitlement to service connection for residuals of a back injury should be readjudicated, to include consideration of all evidence received since the most recent supplemental statement of the case (SSOC).  The Veteran and his attorney should then be issued another SSOC.  An appropriate period of time should be allowed for response.  Thereafter, the case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

